Case 1:20-cv-02389-DDD-NRN Document 85 Filed 04/15/21 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-02389-DDD-NRN

  ESTATE OF ELIJAH JAVON MCCLAIN, by and through its personal representatives
  Sheneen McClain and Lawayne Mosley;
  SHENEEN MCCLAIN, individually;
  LAWAYNE MOSLEY, individually,

  Plaintiffs,

  v.

  CITY OF AURORA, COLORADO, a municipality;
  OFFICER NATHAN WOODYARD, in his individual and official capacity;
  OFFICER RANDY ROEDEMA, in his individual and official capacity;
  OFFICER JASON ROSENBLATT, in his individual and official capacity;
  OFFICER MATTHEW GREEN, in his individual and official capacity;
  SERGEANT DALE LEONARD, in his individual and official capacity;
  OFFICER ALICIA WARD, in her individual and official capacity;
  OFFICER KYLE DITTRICH, in his individual and official capacity;
  OFFICER ERICA MARRERO, in her individual and official capacity;
  OFFICER JAMES ROOT, in his individual and official capacity;
  OFFICER JORDAN MULLINS-ORCUTT, in his individual and official capacity;
  OFFICER DARREN DUNSON, in his individual and official capacity;
  OFFICER STEPHANIE NGHIEM, in her individual and official capacity;
  SERGEANT RACHEL NUNEZ, in her individual and official capacity;
  LIEUTENANT PETER CICHUNIEC, in his individual and official capacity;
  PARAMEDIC JEREMY COOPER, in his individual and official capacity;
  DR. ERIC HILL, in his individual capacity,

  Defendants.

                                      MINUTE ORDER

  Entered by Magistrate Judge N. Reid Neureiter

         At the request of the parties, it is hereby ORDERED that a Telephonic Discovery
  Hearing is set on April 23, 2021 at 1:00 p.m. The parties are directed to prepare and
  email to Chambers (Neureiter_Chambers@cod.uscourts.gov) by the close of business
  on April 21, 2021, a short (no longer than ten pages) joint statement setting forth each
  side’s respective position concerning the dispute. The parties are advised that the joint
  statement will be attached to the courtroom minutes and made a part of the record.
Case 1:20-cv-02389-DDD-NRN Document 85 Filed 04/15/21 USDC Colorado Page 2 of 2




        The parties are directed to call the conference line as a participant at (888) 398-
  2342, Access Code 5755390# at the scheduled time.

  Date: April 15, 2021
